                      Case 1:21-cv-03046-JSR Document 16 Filed 05/13/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Southern District
                                               __________ DistrictofofNew York
                                                                       __________


                             Taylor                            )
                             Plaintiff                         )
                                v.                             )      Case No. 21-cv-03046 (JSR)
                    Discovery, Inc., et. al.                   )
                            Defendant                          )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Discovery, Inc.                                                                                               .


Date:          05/13/2021                                                                 s/ Jeremy Chase
                                                                                          Attorney’s signature


                                                                                           Jeremy Chase
                                                                                      Printed name and bar number
                                                                                     Davis Wright Tremaine LLP
                                                                                    1251 Avenue of the Americas
                                                                                       New York, NY 10020

                                                                                                Address

                                                                                      jeremychase@dwt.com
                                                                                            E-mail address

                                                                                           (212) 489-8230
                                                                                           Telephone number

                                                                                           (212) 489-8340
                                                                                             FAX number
